        Case 2:19-cv-00094-BSM Document 14 Filed 04/17/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                             DELTA DIVISION

WILLIE WOODARD                                                            PLAINTIFF

v.                         Case No. 2:19-cv-00094 BSM

ANDREW SAUL, Commissioner of                                            DEFENDANT
Social Security Administration


                                           ORDER

      The proposed findings and recommendations (“recommendation”) from United States

Magistrate Judge J. Thomas Ray [Doc. No. 13] has been received. After careful review of

the record, the recommendation is adopted. The commissioner’s decision is reversed, and

the case is remanded for further review.

      IT IS SO ORDERED this 17th day of April 2020.




                                                   UNITED STATES DISTRICT JUDGE
